 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                             SACRAMENTO
11   AHERN RENTALS, INC., a Nevada Corporation                Case No. 2:19-cv-01788-MCE-KJN
12                                Plaintiff,                  ORDER GRANTING JOINT
13                                                            STIPULATION TO VACATE PRIOR
            vs.                                               ORDERS AND MAINTAIN HEARING
14   EQUIPMENTSHARE.COM, INC., a Delaware                     DATE AND BRIEFING SCHEDULE
15   corporation, MATTHEW ALLEN, an individual,
     DERRICK TORRES, an individual, and DOES 1-
16   100

17                                Defendant.
18

19          This matter having come before the Court upon Joint Stipulation, the Court having
20   considered the papers, and on a showing of good cause:
21      IT IS HEREBY ORDERED THAT:
22      1. This Court’s Orders of November 8, 2019 [ECF 11] and November 19, 2019 [ECF 16] are
23          hereby VACATED.
24      2. The hearing on Plaintiff’s Motion for Preliminary Injunction shall be continued to February
25          20, 2020, with Defendants’ response due February 6, 2020 and Plaintiff’s Reply due
26          February 13, 2020.
27

28
                                                                  Case No: 2:19-cv-01788-MCE-KJN
                                                 ORDER
 1     3. Defendants shall file their respective responsive pleadings, to the extent not yet filed, by no

 2        later than December 20, 2019.

 3     4. The parties shall engage in a Rule 26(f) conference no later than January 3, 2020.

 4     5. Plaintiff shall produce to Defendants a copy of the documents (AHERN 00001-81) that

 5        were sealed pursuant to Plaintiff’s Motion to Seal [ECF 5] no later than January 6, 2020,

 6        and subject to the parties stipulated protective order.

 7     6. The parties shall exchange Rule 26 initial disclosures in this matter on or before January 15,

 8        2020.

 9      IT IS SO ORDERED.

10

11   DATED: January 2, 2020

12

13

14                                           _______________________________________
                                             MORRISON C. ENGLAND, JR.
15                                           UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    Case No: 2:19-cv-01788-MCE-KJN
                                                  ORDER
                                                    2
